Exhibit 10.2

MGP INGREDIENTS, INC.
AGREEMENT AS TO AWARD OF RESTRICTED SHARES
GRANTED UNDER THE STOCK INCENTIVE PLAN OF 2004
 
Date of Grant: August 28, 2008
 
Time of Grant: 4:30 p.m.
Restricted Shares

 
In accordance with and subject to the terms and restrictions set forth in the
MGP Ingredients, Inc. Stock Incentive Plan of 2004 (the “2004 Plan”) and this
Agreement, MGP INGREDIENTS, INC., a Kansas corporation (the “Company”), hereby
grants to the Participant named below the number of Restricted Shares of Common
Stock of the Company as set forth below:
 
Participant:  Brian Cahill
Number of Restricted Shares under the 2004 Plan: 13,072
 
NOW, THEREFORE, the Company and the Participant hereby agree to the following
terms and conditions:
 
 
1.                                       Issuance of Restricted Shares.  The
shares described above are being issued by the Company to the Participant as
Restricted Shares pursuant to the terms and provisions of the 2004 Plan and of
the Guidelines for Issuance of Fiscal 2008 Restricted Share Awards (the
“Guidelines”) adopted by the Human Resources Committee of the Board of Directors
of the Company, true copies of which are attached hereto as Exhibits A and B and
incorporated herein by reference.  Upon the execution of this Agreement, the
Company shall issue in the Participant’s name the aggregate number of Restricted
Shares described above, subject to the provisions of the Guidelines requiring
that such certificate or certificates be held in the custody of the Company.

 
 
2.           Vesting in Restricted Shares.  Subject to the provisions of the
Guidelines, Restricted Shares shall vest in the Participant upon the
Participant’s completion of five (5) full years of employment with the Company
commencing on July 1, 2008.  Except as provided in the Guidelines, the
Restricted Shares issued to the Participant shall be forfeited to the Company if
the Participant’s employment with the Company is terminated prior to the end of
the applicable Restriction Period.

 
 
3.                                       Restriction on Transfer. The
Participant shall not voluntarily sell, exchange, transfer, pledge, hypothecate,
or otherwise dispose of any Restricted Shares to any other person or entity
during the applicable Restriction Period.  Any disposition or purported
disposition made in violation of this paragraph shall be null and void, and the
Company shall not recognize or give effect to such disposition on its books and
records.

 
 
4.                                       Legend on Certificates.  In order that
all potential transferees and others shall be put on notice of this Agreement
and so long as the risk of forfeiture exists under the Plan and Guidelines, each
certificate evidencing ownership of the Restricted Shares issued pursuant to the
Plan (and any replacements thereto) shall bear a legend in substantially the
following form:

 
“The shares evidenced by this Certificate have been issued pursuant to the MGP
Ingredients, Inc. Stock Incentive Plan of 2004 and a related agreement (the
“Agreement”) between the Company and the registered holder.  The holder’s rights
are subject to the restrictions, terms and conditions of the Plan and to the
Agreement, which restricts the transfer of the shares and subjects them to
forfeiture to the Company under the circumstances referred to in the Agreement. 
This legend may be removed when the holder’s rights to the shares vest under the
Agreement.”
 
5.                                       Controlling Provisions.  The provisions
of the Guidelines shall apply to the award made under this Agreement.  In the
event of a conflict between the provisions of this Agreement and the Guidelines,
the provisions of the Guidelines will control.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Instrument has been executed as of this 28th day of
August, 2008.
 

 
MGP INGREDIENTS, INC.
               
By:
/s/Timothy W. Newkirk
     
Timothy W. Newkirk, Pres. & CEO
 

 
 
ACKNOWLEDGEMENT
 
I understand and agree that the Restricted Shares to be acquired by me are
subject to the terms, provisions and conditions hereof and of the Plan and
Guidelines, to all of which I hereby expressly assent.  This Agreement shall be
binding upon and inure to the benefit of the Company, myself, and our respective
successors and legal representatives.
 
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof, and may not be modified, amended, renewed or
terminated, normay any term, condition or breach of any term or condition be
waived, except in writing signed by the parties sought to be bound thereby.  Any
waiver of any term, condition or breach shall not be a waiver of any term or
condition of the same term or condition for the future or any subsequent
breach.  In the event of the invalidity of any part or provision of this
Agreement, such invalidity shall not affect the enforceability of any other part
or provision of this Agreement.
 
Signed this 4th day of  September, 2008
 

 
/s/ Brian T. Cahill
 
Signature of Participant

 
 
 
3

 
 

 
